In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐2142 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JUAN HACHA, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 11 CR 591 — Rubén Castillo, Chief Judge. 
                     ____________________ 

    SUBMITTED JULY 24, 2013 — DECIDED AUGUST 23, 2013 
                  ____________________ 
                              
   Before POSNER, MANION, and WOOD, Circuit Judges. 
   POSNER,  Circuit  Judge.  Juan  Hacha  and  his  wife,  Ixchel 
Solano,  extorted  money  from  Solano’s  “friend”  and  former 
boyfriend,  Juan  Carlos  Tenorio.  Hacha  told  Tenorio  that  he 
had  kidnapped  Solano  and  her  children  and  would  harm 
them  (along  with  Tenorio  and  Tenorio’s  parents)  unless 
Tenorio  coughed  up  thousands  of  dollars  in  ransom.  After 
paying  Hacha  nearly  $55,000,  Tenorio  contacted  the  FBI, 
which  arrested  Hacha  after  recording  calls  to  Tenorio  in 
2                                                     No. 12‐2142 


which Hacha pretended to have shot Solano in the leg, bro‐
ken her fingers, and threatened to kill her and her children, 
and  in  which  she  was  heard  screaming  in  the  background. 
Hacha and Solano were charged with conspiring to commit 
extortion,  18  U.S.C.  § 371,  and  with  extortion.  18 
U.S.C. § 875(b). Both pleaded guilty. She was sentenced to 42 
months  in  prison  and  he  to  87  months,  the  bottom  of  his 
guidelines sentencing range. 
    He  appeals,  challenging  the  length  of  his  sentence,  but 
his appointed counsel has concluded that the appeal wholly 
lacks  merit, and  has therefore  moved to withdraw  from  his 
representation of the appellant. Anders v. California, 386 U.S. 
738 (1967). Hacha opposes the motion. See 7th Cir. R. 51(b) & 
Appendix  I.  The  motion  and  opposition  present  several  is‐
sues  that  are  worth  discussing  for  future  reference  (along 
with some others that are not), though none turns out to be a 
ground for denying counsel’s motion. 
    One issue is the amount that Hacha extorted from Teno‐
rio.  Because  the  judge  found  that  it  exceeded  $50,000  (by 
$4,834),  he  added  two  levels  to  Hacha’s  guidelines  range. 
U.S.S.G.  §§  2B3.2(b)(2), 2B3.1(b)(7)(C).  Hacha  had  disputed 
the loss amount in both a memorandum that he submitted at 
sentencing and a “defendant’s version of the offense” that he 
had submitted to his probation officer (and that was includ‐
ed  in  the  presentence  report  also  submitted  at  sentencing), 
claiming that a large part of Tenorio’s payments to him rep‐
resented  repayment  of  money  that  Solano  had  lent  Tenorio 
before the extortion. Tenorio denied this account at the sen‐
tencing  hearing,  testifying  that  he  had  borrowed  only  $500 
from Solano,  and on  only  one  occasion,  and had  repaid the 
loan a week later. 
No. 12‐2142                                                            3 


    The  dispute  over  the  amount  extorted  is  actually  beside 
the point. The two‐level guidelines enhancement in extortion 
cases is based on the greater of the amount demanded or the 
loss to the victim, U.S.S.G. § 2B3.2(b)(2), and Hacha had de‐
manded  $75,000,  plus  a  new  Chrysler,  from  Tenorio.  And 
anyway extortionate methods such as threats of violence are 
not excused just because they are employed to collect a debt, 
e.g.,  United  States  v.  Brika,  487  F.3d  450,  453–54  (6th  Cir. 
2007);  United  States  v.  Teague,  443  F.3d  1310,  1311–13  (10th 
Cir.  2006);  see  also  United  States  v.  Escobar‐Posado,  112  F.3d 
82, 82–83 (2d Cir. 1997) (per curiam), though such extortion 
is more commonly challenged under a provision of the fed‐
eral criminal code  that  specifically forbids  “collection  of ex‐
tensions  of  credit  by  extortionate  means,”  18  U.S.C.  § 894, 
than under, as in this case, the general extortion statute. 
    The judge added another three offense levels to Hacha’s 
base offense level on the ground of his “demonstrated ability 
to  carry  out”  his  threat  to  harm  Solano  and  the  others. 
U.S.S.G.  § 2B3.2(b)(3)(B)  provides  that  “if  (i)  the  offense  in‐
volved preparation to carry out a threat of (I) death; (II) seri‐
ous  bodily  injury;  or  (III)  kidnapping  …  or  (ii)  the  partici‐
pant(s)  otherwise  demonstrated  the  ability  to  carry  out  a  threat 
described  in  any  of  subdivisions  (i)(I)  through  (i)(V),  increase 
[the offense level] by 3 levels” (emphasis added). 
   The record contains threats against Solano, her children, 
Tenorio,  and  Tenorio’s  parents.  But  Solano  was  not  a  hos‐
tage;  she  was  Hacha’s  accomplice.  Her  children  were  in  no 
danger either. So far as she and the children were concerned, 
Hacha’s only “demonstrated ability” was to enlist Tenorio’s 
former girlfriend in a scheme of phony threats. 
4                                                          No. 12‐2142 


    Some  meaning  must  be  given  to  the  word  “demonstrat‐
ed”  in  the  guideline,  as  otherwise  quite  harmless  threats 
would  earn  the  three‐level  enhancement.  Most  people  have 
the  physical  ability  to  injure  a  person,  but  not  all  threats  to 
injure  earn  the  enhancement.  But  surprisingly  we’ve  found 
only  one  published  appellate  decision  that  deals  with  the 
meaning of “demonstrated ability” to carry out threats: Unit‐
ed  States  v.  Mussayek,  338  F.3d  245,  252–53  (3d  Cir.  2003). 
We’ve found two other published decisions in which the en‐
hancement was imposed, but in both the ability to carry out 
the  threats  was  amply  demonstrated.  In  United  States  v.  Al‐
cala, 352 F.3d 1153, 1154 (7th Cir. 2003), the defendant, in an 
attempt to collect a drug debt, entered an apartment, hit an 
occupant with his gun, and threatened to kill everyone pre‐
sent.  In  United  States  v.  Panaro,  266  F.3d  939,  946  (9th  Cir. 
2001),  the  defendant  and  his  coconspirators,  intending  to 
force  a  loan  shark  to  give  up  his  business,  threatened  him 
with a show of force at his auto shop. See also United States 
v. Genua, 273 Fed. App’x 8, 9 (2d Cir. 2008) (“The imposing 
size, demeanor, and reputation of the defendant and his co‐
conspirators,  in  the  context  of  a  turf  battle  between  orga‐
nized  crime  rings,  communicated  to  the  victim  their  ability 
and  willingness  to  inflict  serious  bodily  injury  if  the  victim 
did not acquiesce to their demands.”). 
     The  defendant  in  Mussayek  argued  that  since  his  threats 
had been made in the course of a sting, there was no way he 
could  have  carried  them  out.  That  was  true,  but,  the  court 
correctly  found,  irrelevant.  The  purpose  of  a  sting  is  to  ar‐
range  for  the  target  to  commit  a  crime  (usually  an  attempt) 
in  circumstances  in  which  the  police  can  prevent  the  target 
from  doing  any  actual  harm.  In  a  common  type  of  drug 
sting,  for  example,  he’s  induced  by  a  police  informant  or 
No. 12‐2142                                                             5 


undercover  agent  to  attempt  to  rob  a  nonexistent  stash 
house. 
    Hacha’s brief in opposition to his lawyer’s Anders motion 
challenges  none  of  the  evidence  that  he  had  had  a  demon‐
strated ability to carry out the threats that he uttered to Ten‐
orio. Because he prepared the opposition without a lawyer’s 
assistance  we  won’t  treat  this  omission  as  a  waiver.  United 
States  v.  Wagner,  103  F.3d  551,  552  (7th  Cir.  1996);  United 
States v. Flores, 632 F.3d 229, 233 (5th Cir. 2011); United States 
v. Youla, 241 F.3d 296, 301 (3d Cir. 2001). Anyway the lawyer 
raised the issue in the Anders brief, which is enough to pre‐
serve it. United States v. Wagner, supra, 103 F.3d at 553. 
     Although we discount the threats against Solano and her 
children,  Hacha  does  appear  to  have  had  a  demonstrated 
ability (within the meaning of the guideline) to carry out his 
threats against Tenorio and Tenorio’s parents. He told Teno‐
rio:  “Then  after  I  am  done  with  them  [Solano  and  her  chil‐
dren],  it  will  be  you.  I  am  going  to  keep  you  alive  in  a  bag 
and in a box and I am going to take you to the D.F. [Distrito 
Federal—Mexico  City.]  Wherever  your  family  is  at,  where 
your mom and your dad are at … I am going to make them 
suffer.”  We  know  that  Hacha  knew  Tenorio’s  address  and 
other personal information—he wrote it all down for anoth‐
er detainee at the jail in which Hacha was held awaiting tri‐
al,  as  we’re  about  to  see.  Also  Tenorio  testified  at  Hacha’s 
sentencing  hearing  that  Hacha  knew  where  Tenorio’s  par‐
ents lived in Mexico City: “He told me that my parents—my 
father’s name and my mother’s name … . He g[a]ve me the 
address and the color [of their house] and everything.” The 
facts are close to the example of demonstrated ability in Ap‐
plication Note 6 to the extortion guideline: “a threat to kid‐
6                                                        No. 12‐2142 


nap a person accompanied by information showing study of 
that person’s daily routine.” Hacha’s failure to deny demon‐
strated ability to carry out his threats, though not a waiver, 
corroborates the evidence of that ability. 
    He  challenges  the  district  judge’s  decision  not  to  award 
him a sentencing discount for accepting responsibility for his 
criminal activity. See U.S.S.G. § 3E1.1. He admitted to having 
engaged in the activity and had cooperated with the FBI and 
the  probation  officer  who  prepared  the  presentence  report. 
But he also obstructed justice. See U.S.S.G. § 3C1.1. That oth‐
er detainee we mentioned testified that Hacha had offered to 
pay him to have Tenorio either intimidated into not testify‐
ing against Hacha or kidnapped and taken to Mexico. Hacha 
denied having attempted to prevent Tenorio from testifying, 
but  faced  with  conflicting  testimony  the  sentencing  judge 
was  entitled  to  believe  the  informant  over  the  extortionist. 
The judge was ultimately swayed by a note that the inform‐
ant  had  given  the  FBI.  It  was  in  Hacha’s  handwriting  and 
contained Tenorio’s name, cell phone number, and address, 
plus information about his employer. 
     Hacha  had,  however,  abandoned  his  effort  to  obstruct 
justice before he pleaded guilty, and we said in United States 
v. Lallemand, 989 F.2d 936, 938 (7th Cir. 1993), that there can 
be  “the  act  of  obstruction  or  attempt  to  obstruct  at  time  t, 
and the acceptance of responsibility at time t + 1. There is no 
logical or practical incompatibility, and no barrier in the lan‐
guage of the guidelines.” But Hacha didn’t voluntarily aban‐
don  his  attempt  to  obstruct  justice;  the  abandonment  came 
only after the jail mate whom he had tasked with removing 
Tenorio as a prosecution witness reported the attempt to the 
FBI. “We do not reward defendants [with the acceptance of 
No. 12‐2142                                                           7 


responsibility  discount]  for  failed  attempts  to  obstruct  jus‐
tice.” United States v. Black, 636 F.3d 893, 901 (7th Cir. 2011). 
    Moreover,  Hacha  told  the  judge  at  the  hearing  at  which 
he changed his plea from not guilty to guilty that “we never 
received—we didn’t receive a dollar that day or prior to that 
day  from  [Tenorio],”  though  the  government  had  shown 
that  he’d  received  nearly  $55,000.  Application  Note  1(A)  to 
U.S.S.G.  § 3E1.1  states  that  “a  defendant  who  falsely  denies 
… relevant conduct that the court determines to be true has 
acted in a manner inconsistent with acceptance of responsi‐
bility.”  That’s  Hacha.  See  United  States  v.  Kumar,  617  F.3d 
612, 636 (2d Cir. 2010); United States v. Lessner, 498 F.3d 185, 
201 (3d Cir. 2007). 
     In general a defendant who obstructs justice must, to ob‐
tain the discount nevertheless, show either that the obstruc‐
tion  was  trivial,  putting  the  government  to  no  added  ex‐
pense (in United States v. Buckley, 192 F.3d 708, 711 (7th Cir. 
1999),  we  gave  the  example  of  a  defendant  who  lies  about 
having  possessed  an  illegal  weapon  but  tenders  a  complete 
confession the next day), or that he had taken more than the 
routine  steps  that,  in  the  absence  of  such  obstruction,  nor‐
mally  earn  the  discount.  See,  e.g.,  United  States  v.  Gonzalez, 
608 F.3d 1001, 1008 (7th Cir. 2010); United States v. King, 506 
F.3d 532, 536 (7th Cir. 2007) (per curiam); United States v. So‐
to,  660  F.3d  1264,  1269  (10th  Cir.  2011).  The  Eighth  Circuit 
has identified a “number of non‐exclusive factors” that justi‐
fy  a  downward  adjustment  for  acceptance  of  responsibility 
despite  an  obstruction  of  justice,  such  as  whether  the  ob‐
struction  was  a  single  incident  early  in  the  investigation, 
whether  the  defendant  voluntarily  abandoned  the  obstruc‐
tion,  and  whether  he  admitted  it.  United  States  v.  Hutterer, 
8                                                          No. 12‐2142 


706  F.3d  921,  925  (8th  Cir.  2013);  United  States  v.  Smith,  665 
F.3d 951, 957–58 (8th Cir. 2011). 
    Only  the  Ninth  Circuit  has  gone  so  far  as  to  hold  that  a 
routine showing of acceptance of responsibility can wipe out 
a nontrivial obstruction of justice: “we hold the relevant in‐
quiry for determining if a case is an extraordinary case [war‐
ranting  the  acceptance  of  responsibility  discount  despite  an 
obstruction of justice] is whether the defendant’s obstructive 
conduct is not inconsistent with the defendant’s acceptance of 
responsibility. Cases in which obstruction is not inconsistent 
with an acceptance of responsibility arise when a defendant, 
although initially attempting to conceal the crime, eventually 
accepts  responsibility  for  the  crime  and  abandons  all  at‐
tempts  to  obstruct  justice.”  United  States  v.  Hopper,  27  F.3d 
378,  383  (9th  Cir.  1994)  (emphasis  in  original).  The  obstruc‐
tion  of  justice  in  Hopper  was  not  trivial.  The  defendant  had 
“burned  the  negotiable  instruments  obtained  and  the  dis‐
guises  used  in  the  robbery,”  and  the  day  after  an  accom‐
plice’s arrest had “attempted to buy a false alibi for $20,000, 
and he hid robbery proceeds in a storage unit, later moving 
them to another unit.” Id. at 381. 
    We have rejected the Ninth Circuit’s position, remarking 
in  United  States  v.  Buckley,  supra,  192  F.3d  at  711,  that  “the 
fact that a defendant having done everything he could to ob‐
struct  justice  runs  out  of  tricks,  throws  in  the  towel,  and 
pleads guilty does not make him a prime candidate for reha‐
bilitation.” 
                       MOTION GRANTED AND APPEAL DISMISSED.